t c memo united_states tax_court esther p crabtree petitioner v commissioner of internal revenue respondent docket no filed date steven r director for petitioner thomas r thomas nancy b romano and jason m kuratnick for respondent memorandum opinion lauber judge the internal_revenue_service irs or respondent determined a dollar_figure deficiency in petitioner’ sec_2010 federal_income_tax and a dollar_figure penalty under sec_6662 the issues for decision are whether payments petitioner received from her ex-husband constitute alimony and whether petitioner is liable for the accuracy-related_penalty we decide both issues in petitioner’s favor background this case was submitted fully stipulated under rule the stipulation of facts consisting of paragraphs and three exhibits is incorporated by this refer- ence petitioner resided in pennsylvania when she petitioned this court petitioner the former mrs girard was married to donald anthony girard m d dr girard until late on date petitioner and dr gir- ard entered into an agreement incident to their divorce divorce agreement two days later the delaware family court in an uncontested proceeding entered the divorce agreement as an order this order states that it was issued w ithout a hearing without passing upon the substance form and or fairness of the agree- ment and without knowledge by the court of the facts and circumstances concerning the negotiations of the parties unless otherwise indicated all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar the divorce agreement which is drafted informally contains para- graphs paragraph six provides dr girard will continue to tender unallocated alimony child_support in the monthly sum of dollar_figure for a continued year period with the provision as long as mrs girard should not remarry or cohabi- tate the divorce agreement is silent as to whether the payment obligation created by this paragraph would terminate if petitioner or dr girard should die before eight years elapsed the remaining paragraphs of the divorce agreement outline the division of property constituting the marital estate and the payment obligations assumed by each party paragraph seven provides that dr girard will be solely responsible for the current tuitions for both daughters as far as the record reveals the daughters were in grammar or secondary school at the time paragraph eight provides that dr girard will be solely responsible for payment of years of un- dergraduate education for both daughters provided this begins after graduation of high school the parties agree that delaware law governs all matters relating to the enforceability and interpretation of the divorce agreement during dr girard satisfied his obligations under paragraph six and tendered monthly payments of dollar_figure to petitioner petitioner did not report these payments as alimony income on line of her form_1040 u s individual income_tax return respondent issued a notice_of_deficiency determining that petitioner had taxable alimony income for in the amount of dollar_figure dollar_figure petitioner timely petitioned this court contending that the payments do not constitute alimony for federal_income_tax purposes and are thus excludible from gross_income discussion i standard of review generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving those determina- tions erroneous rule a 290_us_111 the submission of this case fully stipulated changes neither the burden_of_proof nor the effect of a failure of proof rule b 123_tc_258 petitioner does not contend nor does the evidence establish that the burden_of_proof shifts to respondent under sec_7491 as to any issue of fact ii alimony payments sec_71 provides that g ross income includes amounts received as alimony or separate_maintenance payments sec_71 defines the term alimony_or_separate_maintenance_payment to mean any payment in cash that satisfies four specified conditions the parties agree that dr girard’s payments satisfy the first three conditions their dispute focuses on the fourth condition set forth in sec_71 as relevant here it provides that a payment constitutes alimony only if there is no liability to make any such payment for any period after the death of the payee spouse in deciding whether payments constitute alimony under this provision we begin by examining the terms of the divorce agreement the parties agree that paragraph six does not explicitly state whether dr girard’s payment obligation would terminate upon petitioner’s death the drafting of this paragraph however gives rise to an inference that his payment obligation would not so terminate first paragraph six obligates dr girard to pay dollar_figure per month for a continued year period without suggesting that this period would be cut short by petition- er’s death second paragraph six states two conditions that would terminate dr girard’s payment obligation namely petitioner’s remarriage or cohabitation if the parties had intended petitioner’s death to be a third condition that would termi- nate dr girard’s payment obligation paragraph six could easily have been drafted to say so as a matter of contract interpretation therefore we think the better reading of the divorce agreement is that dr girard’s payment obligation would not terminate if petitioner were to die during the eight-year term if the instrument itself is silent or unclear as to the existence of a post-death obligation the payments may still constitute alimony under sec_71 if the payment obligation would terminate automatically by operation of state law upon the death of the payee spouse see 541_f3d_973 9th cir aff’g tcmemo_2006_105 407_f3d_186 3d cir aff’g tcmemo_2003_163 generally we de- cline to engage in complex highly technical inquiries into state law when making this determination 102_f3d_842 6th cir aff’g tcmemo_1995_183 rood v commissioner tcmemo_2012_122 103_tcm_1668 if the relevant state law is ambiguous as to whether the payor spouse’s obligation would terminate we will read the divorce_or_separation_instrument and make our own determination on the basis of the language of that document hoover f 3d pincite in contending that dr girard’s payment obligation would terminate auto- matically upon petitioner’s death respondent relies on title section g of the delaware code lexisnexis it provides unless the parties agree otherwise in writing the obligation to pay future alimony is terminated upon the unless otherwise indicated all references to the delaware code del code are to title death of either party or the remarriage or cohabitation of the party receiving alimony but del code section g does not apply to an agreement of the sort involved here in delaware alimony determinations may be made in two ways alimony may be judicially decreed following a hearing into the parties’ respective financial circumstances or it may be agreed to voluntarily by the divorcing parties themselves in a divorce agreement or similar contract see rockwell v rockwell a 2d del section g governs only alimony agreements that are judicially decreed it does not apply to voluntary alimony agreements stewart v stewart a 3d del the provision relevant here would appear to be del code section b which governs termination of alimony as the delaware supreme court has stated subsection b contemplates settlements in the form of written alimony agreements between parties to a divorce without a judicial determina- tion rockwell a 2d pincite the divorce agreement was a voluntary alimony agreement without a judicial determination although it was stamped as an order of the family court that order explicitly states that it was entered w ithout a hearing without passing upon the substance form and or fairness of the agreement and without knowledge by the court of the facts and circumstances concerning the negotiations of the parties section b provides unless otherwise agreed by the parties in writ- ing and expressly provided in the decree the obligation to pay future alimony is terminated upon the death of either party or the remarriage of the party receiving alimony we have discovered no delaware cases interpreting the first clause of this provision unless otherwise agreed by the parties in writing and expressly provided in the decree however respondent cites a line of cases interpreting a similar provision of california law which have ruled that an agreement otherwise in writing must be specific and express see johanson f 3d pincite quoting in re marriage of thornton cal rptr 2d ct app the question we must decide therefore is whether as required by del code section b it was agreed by the parties in writing and expressly provided in the divorce decree that dr girard’s support payments would continue if petitioner died within the eight-year period it is unclear what meaning we should ascribe to the requirement that the parties’ agreement to such effect must be expressly provided in the divorce decree here as is apparently typical for voluntary alimony agreements in delaware the divorce agreement was simply stamped so ordered by the delaware family court that order did the court ordered the parties to file supplemental briefs discussing del code section b and any relevant judicial precedent the parties did not invite our attention to any delaware judicial authority interpreting that section not provide for anything except to require that the divorce agreement be given legal effect according to its terms we thus accord principal weight to the statute’s first requirement which asks whether it was agreed by the parties in writing that dr girard’s support payments would continue if petitioner died within the eight-year payment period as discussed previously we think the better interpretation of the divorce agree- ment on the basis of reasonable inferences drawn from it is that dr girard’s pay- ment obligation would continue in that event although this understanding was implicit rather than explicit it is a point that appears to have been agreed by the parties in writing as required by del code section b we have discovered no delaware case law addressing the question whether an agreement to this effect must be specific and express cf johanson f 3d pincite quoting in re marriage of thornton cal rptr 2d pincite discussing similar provision of california law given the available delaware precedent we find del code section b to be ambiguous as applied to the divorce agreement in these circumstances we do not engage in complex subjective inquiries but rather make our own determination on the basis of the language of the parties’ agreement rood v commissioner t c m cch pincite this approach is consistent with the general approach of the delaware supreme court which emphasizes contract interpretation principles in this setting see eg rockwell a 2d pincite stating that the incorporation of a voluntary alimony agreement into a family court order does not divest that agreement of its contractual nature stewart a 3d pincite where the family court is asked to terminate or modify a voluntary alimony agreement that is incorporated into a divorce decree ‘the proper standards are the same that are generally applicable to the modification reformation or rescission of contracts ’ quoting rockwell a 2d pincite as noted previously the best interpretation of the divorce agreement based on reasonable inferences drawn from it is that dr girard’s payment obli- gation would not terminate if petitioner were to die during the eight-year payment period delaware law does not unambiguously provide for automatic termination in that event we accordingly conclude that the payments do not constitute alimony because the divorce agreement does not as required by sec_71 eliminate liability of the payor spouse to make any such payment for any period after the death of the payee spouse because we have ruled for given our disposition we need not decide whether petitioner would prevail on the basis of her alternative argument which focuses on the nature of dr gir- ard’s support payments as unallocated alimony child_support it is unclear how the delaware supreme court would treat an unallocated payment that could be continued petitioner on the alimony issue we find that she is not liable for the accuracy-related_penalty an appropriate order and decision will be entered continued partially allocable to child_support which in delaware survives the death of the payee spouse and is payable until the last child reaches the age of see del code sec a in deciding whether unallocated payments of this sort constitute alimony under sec_71 we have reached different conclusions depending on the law of the particular state compare berry v commissioner tcmemo_2005_91 ruling that unallocated support payments constituted alimony because they terminated upon death of payee spouse under california law and kean v commissioner tcmemo_2003_163 same under new jersey law aff’d 407_f3d_186 3d cir with 293_f3d_1208 10th cir ruling that unallocated support payments did not constitute alimony because they did not terminate upon death of payee spouse under colo- rado law aff’g miller v commissioner tcmemo_1999_273 and gilbert v commissioner tcmemo_2003_92 same under pennsylvania law aff’d sub nom 94_fedappx_126 3d cir neither party cites any delaware law on this point and the court has found no conclusive answer based on its own research
